Name: 87/479/EEC: Commission Decision of 9 September 1987 approving the plan for the accelerated eradication of leukosis in cattle presented by France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  health;  Europe
 Date Published: 1987-09-26

 Avis juridique important|31987D047987/479/EEC: Commission Decision of 9 September 1987 approving the plan for the accelerated eradication of leukosis in cattle presented by France (Only the French text is authentic) Official Journal L 273 , 26/09/1987 P. 0042 - 0042*****COMMISSION DECISION of 9 September 1987 approving the plan for the accelerated eradication of leukosis in cattle presented by France (Only the French text is authentic) (87/479/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 87/58/EEC of 22 December 1986 introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leukosis in cattle (1), and in particular Article 3 thereof, Whereas, in accordance with Article 2 of Decision 87/58/EEC, Member States, as appropriate, are to prepare plans for the eradication of enzootic bovine leukosis in accordance with Article 4 of Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leukosis in cattle (2), and in accordance with the criteria established by Council Directive 78/52/EEC of 13 December 1977 establishing the Community criteria for national plans for the accelerated eradication of brucellosis, tuberculosis and leukosis in cattle (3); Whereas by letters dated 25 March and 5 May 1987 France notified the Commission of its plan for the accelerated eradication of leukosis in cattle; Whereas after examination the plan was found to comply with Directives 77/391/EEC and 78/52/EEC and Decision 87/58/EEC; whereas the conditions for financial participation by the Community are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee; whereas the Fund Committee has been consulted, HAS ADOPTED THIS DECISION: Article 1 The plan for accelerated eradication of leukosis in cattle presented by France is hereby approved. Article 2 France shall bring into force by 1 January 1988 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 9 September 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 24, 27. 1. 1987, p. 51. (2) OJ No L 145, 13. 6. 1977, p. 44. (3) OJ No L 15, 19. 1. 1978, p. 34.